DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 08/07/2020.
Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 02/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10721087 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The 35 U.S.C. 101 rejection of claims 15-20 has been withdrawn due to the amendment.

Response to Arguments
Applicant's arguments on the 35 U.S.C. 102 rejection have been fully considered but they are not persuasive. Applicant argues that does not teach Rasmussen does not teach “outputting, via a computing device, a first user interface element indicative of a first application and a second user interface element indicative of a second application”. 
An application is defined as “a program or piece of software designed and written to fulfill a particular purpose of the user” (see Oxford Languages dictionary). Therefore, the examiner respectfully maintains that Rasmussen does teach a touchscreen display of multiple pieces of software, including house system and security system (on premises software) and web one ring (web software) ([0110]-[0111], fig. 9, 3B). Fig. 4A shows that the information access module 405 that provides the One web ring is an application module or software (among other modules such as scenarios module 404 and remote operation module 442), the application modules are linked to application logic 401. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States 
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18, 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rasmussen et al. (US 2006/0218244, “Rasmussen”).

For claim 1, Rasmussen discloses a method comprising:
outputting, via a computing device, a first user interface element indicative of a first application and a second user interface element indicative of a second application (fig. 9, 3B, [0110]-[0111], a touchscreen display displaying multiple pieces of software, including house system and security system (on premises software) and web one ring (web software), each of the multiples pieces of software indicated by a button); (an application is read as a “piece of software designed and written to fulfill a particular purpose of the user” (see Oxford Languages dictionary);
causing, based on selection of the first application (fig. 9, [0111], pressing on a button such as a house system button or security button) and based on receiving premises data associated with a premises device located at a premises, output of at least a portion of the premises data (fig. 1, [0021], outputting home system data includes premises security, energy monitoring, sensors…); and
pressing on a web one ring button) and based on receiving content associated with a content source located external to the premises (fig. 10, 14, content received over the internet), output of at least a portion of the content (fig. 11, 15, outputting the content), wherein the premises data is received via a first network ([0074], wired and wireless Ethernet, or power line RF network, infrared, or serial RS-232 communication) and the content is received via a second network (fig. 3B, the Internet).

For claim 2, Rasmussen discloses the computing device is located at the premises (fig. 6, home system 21 with the unified device and sensor subsystem 402 inside a home).

For claim 4, Rasmussen discloses the first application comprises one or more of a security application configured to manage a security system at the premises or an application configured to enable interactivity with a plurality of devices at the premises (fig. 1, [0021], home security, lighting, heating, etc.).

For claim 6, Rasmussen discloses the content comprises at least one of weather content, traffic content, sports content, news content, video content ([0112], weather, traffic, news, sports), or music content.



Claims 15-16, 18, 20 are rejected for the same rationales in claims 1-2, 4, 6.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 10, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rasmussen in view of Reckamp et al. (US 2007/0143440, “Reckamp”).

For claims 3, 10, 17, Rasmussen discloses receiving, via the second network, the second application.
Reckamp discloses receiving, via the second network, the second application (abstract, [0072], home automation applications updates are provided via the Internet).
.

Claims 5, 12, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rasmussen in view of Pham (US 2008/0208399).

For claims 5, 12, 19, Rasmussen does not disclose the first application is associated with a first priority and the second application is associated with a second priority, wherein the computing device is configured to override the second application to prioritize the first application based on the first priority being higher than the second priority.
Pham discloses the first application is associated with a first priority and the second application is associated with a second priority, wherein the computing device is configured to override the second application to prioritize the first application based on the first priority being higher than the second priority (claim 17, operating a first application that performs a first task having a first level of priority, and that controls a display of first information relating to said first task on a display; b) operating a second application that performs a second task having a second level of priority, the second processor operating to control a display of second information relating to said second task on said display; and c) further controlling said display to override a presentation of said second information on said display, while permitting a presentation of said first information on said display, in response to operation of said first application). 
.

Claims 7, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rasmussen in view of Kolavennu et al. (US 2007/0132576, “Kolavennu”).

For claims 7, 14, Rasmussen discloses the first network comprises an Ethernet ([0074]) and the second network comprises a wide area network (fig. 3B, wide area network 30).
Rasmussen does not disclose the first network comprises a local area network (LAN).
Kolavennu discloses the first network comprises a local area network (LAN) ([0018], home security detector nodes, control nodes and alarm nodes are connected via  LAN).
It would have been obvious to one skilled in the art at the time of the invention to apply Kolavennu’s teachings of a LAN network for connecting home security system to a controller to Rasmussen’s teachings in order to apply well-known network standards such as LANs to an Ethernet connection of Rasmussen.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HIEU T HOANG/Primary Examiner, Art Unit 2452